Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figures 3A-3C should be designated by a legend such as --Prior Art-- because only that which is old is illustrated (see paragraph [0046] of Applicant’s published Specification discussing examples of collisions that may occur in “conventional multi-SIM UEs”).  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 6, 12-14, 16-17, 19-20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buthler (US 2016/0183238).

Regarding claim 1, Buthler discloses a method of multi-Subscriber Identify Module (SIM) wireless communication, the method performed with a wireless terminal including multiple SIMS (Buthler, paragraph [0002], dual SIM device) and comprising: 
establishing a window for at least receiving paging in an idle state of a first wireless communication associated with a first SIM (Buthler, paragraph [0003], SIM in the RRC idle mode carries out listening to paging; paragraph [0039], SIM in RRC idle mode may wake for a predetermined period of time at a regular interval to listen to paging from a base station in accordance with paging procedure of the associated network); 
predicting, based on the window, a collision or non-collision between the paging and a second wireless communication associated with a second SIM (Buthler, paragraph [0059], overlapping time period determined that is a time conflict between the downlink transmission to a first SIM and the paging of the second SIM in idle mode; paragraph [0079], compare time characteristics against predetermined interference signal time characteristics; paragraph [0083], interference signal time characteristics correspond to timing of paging message); and 
determining, in response to a collision prediction (Buthler, paragraph [0059], overlapping time period determined that is a time conflict between the downlink transmission to a first SIM and the paging of the second SIM in idle mode; paragraph [0079], compare time characteristics against predetermined interference signal time characteristics; paragraph [0083], interference signal time 
Butler does not explicitly disclose that the invention is performed within the wireless terminal.  However, Butler does disclose, in paragraph [0043], that the invention is performed a mobile radio communication device, and that a base station is merely one example of a mobile radio communication device in which the method may be performed.  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to perform the invention within a mobile radio communication that is a wireless terminal.  The motivation to combine the references would have been to reduce the processing required at a base station.

Regarding claim 6, Buthler discloses the method of claim 1, wherein the prediction of the collision or non- collision comprises determining, when the second wireless communication is in a connected state, whether the window overlaps a signal reception period in the second wireless communication (Buthler, paragraph [0046], first SIM in RRC active mode and second SIM in RRC idle mode; paragraph [0059], overlapping time period determined that is a time conflict between the downlink transmission to a first SIM and the paging of the second SIM in idle mode; paragraph [0079], 

Regarding claim 12, Buthler discloses the method of claim 1, further comprising suspending reception of a signal associated with the second wireless communication in the window, in response to determining that the simultaneous reception is impossible (Buthler, paragraph [0038]-[0039], idle mode SIM may steal the receive path from the active SIM for a period of time, during which the active SIM may not have radio access to its network).  

Regarding claim 13, Buthler discloses the method of claim 1, wherein the allocating of the respective RF paths to the paging and the second wireless communication (Buthler, paragraph [0036], first SIM and second SIM may receive paging for first and second networks; paragraph [0037], two independent receive paths are present due to downlink carrier aggregation and can be used independently to receive paging of the two SIMs; paragraph [0087], based on the comparison result, the mobile is determined to be a mutli-SIM device) comprises: 
releasing at least one RF path from a plurality of RF paths allocated to the second wireless communication and allocating the at least one released RF path to the paging (Buthler, paragraph [0038]-[0039], idle mode SIM may steal a receive path from the active SIM for a period of time).

Regarding claim 14, Buthler discloses the method of claim 1, wherein the allocating of the respective RF paths to the paging and the second wireless communication comprises activating at least one RF path different from at least one RF path allocated to the second wireless communication and allocating the activated at least one RF path to the paging (Buthler, paragraph [0036], first SIM and second SIM may receive paging for first and second networks; paragraph [0037], two independent 

Regarding claim 16, Buthler discloses a method of multi-Subscriber Identify Module (SIM) wireless communication (Buthler, paragraph [0002], dual SIM device), the method comprising: 
obtaining, by a multi-SIM device including first and second SIMs, radio frequency (RF) resource information regarding configurations (Buthler, paragraph [0002], dual SIM device; paragraph [0059], overlapping time period determined that is a time conflict between the downlink transmission to a first SIM and the paging of the second SIM in idle mode; paragraph [0079], compare time characteristics against predetermined interference signal time characteristics; paragraph [0083], interference signal time characteristics correspond to timing of paging message) of carrier aggregation and/or multi-connectivity (Buthler, paragraph [0036], first SIM and second SIM may receive paging for first and second networks; paragraph [0037], two independent receive paths are present due to downlink carrier aggregation and can be used independently to receive paging of the two SIMs; paragraph [0087], based on the comparison result, the mobile is determined to be a mutli-SIM device); 
determining, by a multi-SIM device including first and second SIMs, based on the RF resource information, whether a simultaneous reception of a second wireless communication associated with a second SIM and a paging of a first wireless communication associated with a first SIM is possible through use of different respective carriers, if so, allocating respective RF paths to the paging and the second wireless communication, the allocated RF paths corresponding to different respective carriers (Buthler, paragraph [0036], first SIM and second SIM may receive paging for first and second networks; paragraph [0037], two independent receive paths are present due to downlink carrier aggregation and can be used independently to receive paging of the two SIMs; paragraph [0059], overlapping time period determined 

Claim 17 is rejected under substantially the same rationale as claim 1.

Regarding claim 19, Buthler discloses a user equipment supporting Multi-SIM Multi-Standby (MSMS) (Buthler, paragraph [0002], dual SIM Dual Standby device), the user equipment comprising: 
a first Subscriber Identify Module (SIM) and a second SIM (Buthler, paragraph [0002], dual SIM Dual Standby device); 
a transceiver configured to form a plurality of radio frequency (RF) paths corresponding to a plurality of carrier waves, respectively (Buthler, paragraph [0018], transceiver; paragraph [0037], carrier aggregation); and 
a multi-SIM device connected to the transceiver, the first SIM, and the second SIM, the multi-SIM device (Buthler, paragraph [0002], dual SIM Dual Standby device) comprising a processor configured to execute instructions (Buthler, paragraph [0045], processor executing software stored in memory) to: 
determine whether a simultaneous reception of a second wireless communication associated with the second SIM and paging of a first wireless communication associated with the first SIM is possible though use of different respective ones of the plurality of carrier waves (Buthler, paragraph [0036], first SIM and second SIM may receive paging for first and second networks; paragraph [0037], two independent receive paths are present due to downlink carrier aggregation and can be used independently to receive paging of the two SIMs; paragraph [0059], overlapping time period determined that is a time conflict between the downlink transmission to a first SIM and the paging of the second SIM 
allocate, in response to determining that the simultaneous reception is possible, at least one RF path from among the plurality of RF paths to each of the paging and the second wireless communication Buthler, paragraph [0036], first SIM and second SIM may receive paging for first and second networks; paragraph [0037], two independent receive paths are present due to downlink carrier aggregation and can be used independently to receive paging of the two SIMs; paragraph [0059], overlapping time period determined that is a time conflict between the downlink transmission to a first SIM and the paging of the second SIM in idle mode; paragraph [0087], based on the comparison result, the mobile is determined to be a mutli-SIM device).  

Claim 20 is rejected under substantially the same rationale as claim 1.

Regarding claim 22, Buthler discloses the user equipment of claim 19, wherein the transceiver is configured to form the plurality of RF paths based on carrier aggregation and/or multi-connectivity (Buthler, paragraph [0036], first SIM and second SIM may receive paging for first and second networks; paragraph [0037], two independent receive paths are present due to downlink carrier aggregation and can be used independently to receive paging of the two SIMs; paragraph [0059], overlapping time period determined that is a time conflict between the downlink transmission to a first SIM and the paging of the second SIM in idle mode; paragraph [0087], based on the comparison result, the mobile is determined to be a mutli-SIM device).


Claim 2-3 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buthler in view of Applicant’s Admitted Prior Art (AAPA).

Regarding claim 2, Buthler discloses the method of claim 1.  Buthler does not explicitly disclose , but AAPA discloses wherein the window comprises a pre-processing period for configuring hardware to receive the paging, a reception period for receiving the paging, and a post-processing period for processing the received paging (AAPA, Figs. 3A-3C).  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, that the window comprises a pre- processing period for configuring hardware to receive the paging, a reception period for receiving the paging, and a post-processing period for processing the received paging in the invention of Buthler.  The motivation to combine the references would have been to use conventional paging methods. 

Regarding claim 3, Buthler in view of AAPA discloses the method of claim 2, wherein the establishing of the window comprises:  2S/N TBD Atty Docket No. 8021S-1291 
obtaining duration information (Buthler, paragraph [0003], SIM  in the RRC idle mode carries out listening to paging; paragraph [0039], SIM in RRC idle mode may wake for a predetermined period of time at a regular interval to listen to paging from a base station in accordance with paging procedure of the associated network) regarding the pre-processing period, the reception period, and the post-processing period (AAPA, Figs. 3A-3C);
obtaining timing information of the window (Buthler, paragraph [0039], SIM in RRC idle mode may wake for a predetermined period of time at a regular interval to listen to paging from a base station in accordance with paging procedure of the associated network); and 
defining the window, based on the duration information and the timing information of the window (Buthler, paragraph [0039], SIM in RRC idle mode may wake for a predetermined period of time 

Claim 20 is rejected under substantially the same rationale as claim 3.


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buthler in view of Mehio et al. (US 2013/0150095).

Regarding claim 4, Buthler in view of AAPA discloses the method of claim 3.  Buthler does not explicitly disclose, but Mehio discloses wherein the timing information of the window comprises a paging frame and a paging offset of the paging (Mehio, paragraphs [0017] and [0021], SIM1 and SIM2 paging timing information includes offset and system frame number).  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to indicate paging timing information with an offset and system frame number.  The motivation to combine the references would have been to provide the timing information using a known format.


Claim 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buthler in view of Chen et al. (US 2018/0368099).

Regarding claim 5, Buthler discloses the method of claim 1, wherein the window is a first window, the paging is a first paging (Buthler, paragraph [0003], SIM  in the RRC idle mode carries out listening to paging; paragraph [0039], SIM in RRC idle mode may wake for a predetermined period of time at a regular interval to listen to paging from a base station in accordance with paging procedure of 
the prediction of the collision or non-collision comprises determining, when the second wireless communication is in the idle state, whether the first window and the second window overlap each other (Buthler, paragraph [0037], two independent receive paths are present due to downlink carrier aggregation and can be used independently in idle mode to receive paging of the two SIMs; paragraph [0059], overlapping time period determined that is a time conflict between the downlink transmission to a first SIM and the paging of the second SIM in idle mode; paragraph [0079], compare time characteristics against predetermined interference signal time characteristics; paragraph [0083], interference signal time characteristics correspond to timing of paging message).  

Buthler does not explicitly disclose predicting a collision between two paging windows.  

Chen discloses that the window is a first window, the paging is a first paging, and the method further comprising establishing a second window for at least receiving second paging associated with the second SIM (Chen, paragraphs [0120]-[0121], identify collision between overlapping paging messages for first and second SIM), and 
the prediction of the collision or non-collision comprises determining, when the second wireless communication is in the idle state, whether the first window and the second window overlap each other 

Regarding claim 7, Buthler discloses the method of claim 1, wherein the window is a first window (Buthler, paragraph [0003], SIM  in the RRC idle mode carries out listening to paging; paragraph [0039], SIM in RRC idle mode may wake for a predetermined period of time at a regular interval to listen to paging from a base station in accordance with paging procedure of the associated network), and the method further comprising establishing, a second window for processing an on-duration associated with the second SIM (Buthler, paragraph [0036], first SIM and second SIM may receive paging for first and second networks; paragraph [0037], two independent receive paths are present due to downlink carrier aggregation and can be used independently in idle mode to receive paging of the two SIMs; paragraph [0039], SIM in RRC idle mode may wake for a predetermined period of time at a regular interval to listen to paging from a base station in accordance with paging procedure of the associated network), and 
the prediction of the collision or non-collision comprises determining, whether the first window and the second window overlap each other (Buthler, paragraph [0037], two independent receive paths are present due to downlink carrier aggregation and can be used independently in idle mode to receive paging of the two SIMs; paragraph [0059], overlapping time period determined that is a time conflict between the downlink transmission to a first SIM and the paging of the second SIM in idle mode; paragraph [0079], compare time characteristics against predetermined interference signal time characteristics; paragraph [0083], interference signal time characteristics correspond to timing of paging message).  



Chen discloses that the window is a first window, and the method further comprising establishing, when the second wireless communication is in a Connected Discontinuous RX (CDRX) state, a second window for processing an on-duration associated with the second SIM (Chen, paragraph [0041], DRX cycles; paragraphs [0120]-[0121], identify collision between overlapping paging messages for first and second SIM), and 
the prediction of the collision or non-collision comprises determining, when the second wireless communication is in the CDRX state, whether the first window and the second window overlap each other (Chen, paragraph [0041], DRX cycles; paragraphs [0120]-[0121], identify collision between overlapping messages for first and second SIM).    It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to predict DRX cycle paging window collisions in the invention of Buthler.  The motivation to combine the references would have been to avoid missed paging signals.


Claim 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buthler in view of  Ekici (US 2015/0163827).

Regarding claim 8, Buthler discloses the method of claim 1, wherein the determining of whether the simultaneous reception is possible comprises: determining whether the simultaneous reception is possible based on configurations of carrier aggregation and/or multi-connectivity (Buthler, paragraph [0036], first SIM and second SIM may receive paging for first and second networks; paragraph [0037], 

Buthler does not explicitly disclose a time gap between frame boundaries being below a threshold.

Ekici discloses calculating a time gap between frame boundaries of the first wireless communication and the second wireless communication; and determining a collision when the time gap is less than or equal to a first reference value (Ekici, paragraph [0039], collision occurs when a difference between instants for monitoring first and second paging channel is less than a threshold).  
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to determine a collision when a time gap being paging frames is less than a threshold in the invention of Buthler.  The motivation to combine the references would have been to ensure that paging messages are successfully received.

Regarding claim 9, Buthler in view of Ekici discloses the method of claim 8, wherein the determining of whether the simultaneous reception is possible comprises determining whether the simultaneous reception is possible based on the configuration of the multi-connectivity (Buthler, paragraph [0036], first SIM and second SIM may receive paging for first and second networks; paragraph [0037], two independent receive paths are present due to downlink carrier aggregation and can be used independently to receive paging of the two SIMs; paragraph [0087], based on the comparison result, the mobile is determined to be a mutli-SIM device), when the time gap is greater than the first reference .  


Allowable Subject Matter
Claims 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 10, the cited reference do not disclose and it would not have obvious in the invention of Buthler been to a person of ordinary skill in the art, before the effective filing date of the claimed invention, wherein the first reference value is a length of a cyclic prefix (CP).  

Regarding claim 11, the cited reference do not disclose and it would not have obvious in the invention of Buthler been to a person of ordinary skill in the art, before the effective filing date of the claimed invention, wherein the determining of whether the simultaneous reception is possible further comprises determining that the simultaneous reception is impossible when a gain gap between respective amplification gains used in the first wireless communication and the second wireless communication is greater than a second reference value.  

Response to Arguments
Applicant's arguments filed September 20, 2021 have been fully considered but they are not persuasive.

Applicant further asserts that the claims are patentable because paragraph [0037] of Buthler states that an example of a use of independent receive paths receiving wireless signals would be two devices in RRC idle mode receiving paging of two SIMs, but does not explicitly state that a use of a use of independent receive paths receiving wireless signals would be simultaneous reception of paging and wireless communication.  However, firstly, a person of ordinary skill in the art, before the effective filing date of the claimed invention, would have understood that another example of two independent receive paths receiving wireless signals would be simultaneous reception of paging and wireless communication.  Secondly, paging is a form of wireless communication.  Accordingly, the paging on two SIMs is simultaneous reception of paging and wireless communication.
Applicant further asserts that claims 2 and 3 are patentable because AAPA in paragraph [0046] and Figs. 3A-3C of Applicant’s published Specification do not, alone, disclose claims 2 and 3.  However as discussed in the claim rejections, it is the combination of Buthler and AAPA which discloses the limitations in those claims. 
Applicant further asserts that claims 8 and 9 are patentable because, according to Ekici's par. [0039], "a predetermined threshold" is used for determining whether a conflict occurs; while the time gap of claims 8 and 9 is used for determining whether a simultaneous reception is possible when a 
Applicant further asserts that claim 13 is patentable because paragraphs [0036] to [0039] of Buthler does not use the words “release” and “reallocation.”  However, as discussed in the claim rejections, Buthler discloses, in paragraphs [0038]-[0039], idle mode SIM may steal a receive path from the active SIM for a period of time.  A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have understood that the stealing a receive path means releasing it and allocating it to the other SIM.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN LOUIS LINDENBAUM whose telephone number is (571)270-3858.  The examiner can normally be reached on Monday through Friday 9:00 AM to 5:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALAN L LINDENBAUM/Examiner, Art Unit 2466                                                                                                                                                                                                        /FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466